Citation Nr: 1538588	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965, and from January 1966 to April 1967.

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was certified to the Board by the RO in Winston-Salem, North Carolina. 

In his April 2009 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  In February 2011, he indicated that he was unable to attend the hearing and requested that a decision be made based on the evidence of record.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

In December 2011, the Board denied entitlement to SMC. The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2012, the parties filed a Joint Motion for Partial Remand (JMR), granted in a May 2012 Order, remanding the Board decision only to the extent that it denied entitlement to SMC.  The Board remanded the Veteran's claim, consistent with the JMR, in February 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR, the parties agreed that (1) the Board did not provide an adequate statement of reasons or bases for finding that VA was not required to provide the Veteran with a medical examination or opinion; (2) the Board did not adequately explain its determination that appellant was not housebound because it did not apply the correct standard; and (3) the Board had failed to make adequate efforts to obtain appellant's Social Security Administration  records. 

Subsequent to the Board remand, the Veteran's SSA records have been associated with the file.  Further, a VA examination was provided in July 2014 which focused solely on the Veteran's non-service-connected conditions in finding that the Veteran was, in fact, housebound.  The Veteran's only service-connected disability, somatization disorder (for which he carries a schedular evaluation of 100 percent), was not discussed in any capacity.

While a July 2014 private opinion, conducted via telephone, suggested that the Veteran's mental disorder resulted in debilitating physical constraints rendering him unable to dress, groom, toilet, or function without assistance, the Board notes that an in-person examination was not performed.  Moreover, it was unclear from the opinion whether it was the Veteran's service connected disability that was causing him to be in need of aid and attendance, or whether it was non-service connected physical impairments. 

As a VA opinion was not provided to address whether the Veteran's service-connected disability resulted in housebound status, or the need for regular aid and attendance, the medical opinion did not substantially comply with the Board's February 2013 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran's claim must be remanded once again so as to determine whether the Veteran, as a result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  In making this determination, the examiner is requested to discuss the Veteran's ability for self-care.  The examiner should also indicate whether, as a result of service-connected disability, the Veteran is substantially-confined to his dwelling and immediate premises.

It is noted that an August 2013 VA psychiatric examination and a private opinion from July 2014 reached vastly different conclusions with the VA examination concluding essentially that the Veteran did not have the psychiatric disability for which he was service connected, and the private doctor (based on a telephone interview) suggesting that such a psychiatric disorder rendered him in need of aid and attendance.  Of note, it is unclear from the record whether the Veteran's psychiatric impairment or his physical impairments caused him to need the aid and attendance. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an additional VA aid and attendance/housebound examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review. 

The examiner must indicate whether the Veteran, as a result of service-connected disability only, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  In making this determination, the examiner is requested to discuss the Veteran's ability for self-care.  The examiner should also indicate whether, as a result of service-connected disability, the Veteran is substantially-confined to his dwelling and immediate premises.  The examiner is advised that service connection is only in effect for somatization disorder with hypochondriasis evaluated as 100 percent disabling.  A complete rationale must be provided for any opinion offered. 

In so doing, the examiner should address the July 2014 report from Dr. Riebeling and the VA examination report from August 2013, and should explain which opinion is found to be more accurate and why.
 
2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




